IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

FRANCES C. and DEAN A. RAPP,              )
                                          )
           Petitioners,                   )
                                          )      C.A. No. N21A-11-006 FWW
                                          )
           v.                             )
                                          )
                                          )
NEW CASTLE COUNTY BOARD                   )
OF ADJUSTMENT,                            )
                                          )
           Respondent.                    )


                          Submitted: February 17, 2022
                            Decided: May 26, 2022

                          MEMORANDUM OPINION

Upon Frances C. and Dean A. Rapp’s Writ of Certiorari from the Decision of the
                  New Castle County Board of Adjustment:

                                 AFFIRMED.




Frances C. and Dean A. Rapp, Newark, Delaware, pro se.

Aysha L. Gregory, Esquire, NEW CASTLE COUNTY OFFICE OF LAW, 87 Reads Way,
New Castle, DE, 19720; Attorney for Respondent New Castle County Board of
Adjustment.


WHARTON, J.
                                I.     INTRODUCTION

           This certiorari review stems from a denial by the New Castle County Board

     of Adjustment (“Board”) of Petitioners Frances C. and Dean A. Rapp’s (“Rapps)

     application for a dimensional variance to construct a screened-in porch on their

     home. The Rapps sought the variance at a hearing before the Board on July 22,

     2021. The Board denied their application and the Rapps bring the matter to this

     Court on certiorari review. They contend that: (1) the Board violated their

     constitutional right to due process; (2) the Board unconstitutionally took their

     property; (3) the Board made several errors of law and fact; and (4) the Board’s

     decision is not supported by substantial evidence in the record.             Upon

     consideration of the parties’ submissions and the record, for the reasons set forth

     below, the Board’s decision is AFFIRMED.

               II.   FACTUAL AND PROCEDURAL BACKGROUND

           On June 14, 2021, Frances and Dean Rapp petitioned the Board to construct

     a screened-in porch at the rear of their home.1 The Rapps’ home is located on

     0.12 acres of land at 45 Devalinder Drive in a subdivision of the Villages of Long

     Creek.2     The Villages of Long Creek is an age restricted community for




1
    Pets.’ Op. Br., at 2, D.I. 13.
2
    Resp.’s Ans. Br., at 2, D.I. 16.

                                            2
     individual's 55 or older.3 The Rapps are an elderly couple and have limited

     mobility due to medical issues.4

         The Villages of Long Creek has designated open spaces along the perimeter

    and in the center of the subdivision.5 The Rapps’ property has a 25-foot setback,

    and their application requested a variance to this setback of 13.4 feet from the rear

    property line to construct a screened-in in porch.6 The Rapps submitted this

    application to their Home Owners Association’s six member Architectural

    Review Committee (“ARC”) and eight member Board of Directors for approval

    prior to submitting it to the Board of Adjustment.7 On April 27, 2021, a total of

    13 of 14 members of the ARC and Board of Directors tentatively approved the

    application contingent upon the Rapps obtaining a zoning variance from the

    Board.8 The Rapps applied for a variance and on June 25, 2021, they received

    notice of the public hearing from the Board.9

        The hearing was held virtually by Zoom on July 22, 2021.10 The Rapps were

    instructed to submit any presentation materials at least one week prior to the



3
  Resp.’s Ans. Br., at 2, D.I. 16.
4
  Pets.’ Op. Br., at 2, D.I. 13.
5
  Resp’s Ans. Br., at 2, D.I. 16; Pets.’ Op. Br., at Ex. 4, D.I. 13.
6
  Id. at 3.
7
  Pets.’ Op. Br., at 2, D.I. 13.
8
  Id.
9
  Id.
10
   Id., at 3.

                                            3
 hearing.11 The Board informed the Rapps that testimony also may be presented at

 the hearing for consideration by the Board.12         The Rapps submitted their

 presentation documents accordingly.13

       At the start of the hearing, the Board announced time restrictions for each

 side’s presentations.14 The Rapps claim they were unable to join the hearing via

 Zoom and were only able to be present by telephone.15 The Board was not

 informed during the hearing that the Rapps were unable to participate due to

 technical problems.16 At the hearing, the Rapps revised their application to

 increase the setback to 15 feet from the rear property line rather than the 13.4 feet

 they originally proposed.17 Testimony and arguments were presented on behalf of

 the Rapps by their son, Stephen Rapp, who advised the Board that the requested

 variance is identical to a variance that was granted at 83 Devalinder Drive allowing

 a 15 foot variance for an enclosed porch.18 Once the Rapps had finished making

 their presentation, the Board invited comments from the public.19




11
   Pets.’ Op. Br., at 3, D.I. 13.
12
   Id.
13
   Id.
14
   Id.
15
   Id., at 4.
16
   Resp.’s Ans. Br., at 4, D.I. 16.
17
   Id.
18
   Id.
19
   Id., at 6.

                                          4
       Three members of the public testified in opposition to the application.20 First,

 Stephen Brubaker testified that 83 Devalinder Drive is a significantly different

 property than the Rapps’ property because it has a smaller rear yard.21 Brubaker

 explained that lateral views are highly valued in the community and would be

 negatively impacted if the application were approved.22 Next, Eric Dean testified

 that due to the height of the proposed screen porch, the structure would impose on

 the views of the community.23 The third witness, Michael Ostroski testified that

 the screened-in porch would impede his views of the open space behind his home

 and be aesthetically unpleasing.24 At the close of public comment, the Department

 of Land Use recommended the Board approve the requested variance.25

       The Rapps were given the opportunity to provide rebuttal testimony.26 They

 argued the screened-in porch better protected them from the environment than an

 awning or umbrella.27 At the conclusion of the rebuttal testimony, the record was

 closed so the Board could engage in discussion.28




20
   Id.
21
   Id.
22
   Id., at 6-7.
23
   Id., at 7.
24
   Id.
25
   Id., at 9.
26
   Id.
27
   Resp.’s Ans. Br., at 9, D.I. 16.
28
   Id.

                                           5
       The Board denied the application.29 The Board determined the Rapps did not

 demonstrate an exceptional practical difficulty inherent in the land that justified

 granting relief from the zoning code and that the proposed screened-in porch would

 have a blighting influence on the community.30 The Board found that the Rapps’

 property is distinguishable from 83 Devalinder Drive because that property is on a

 curved part of Devalinder Drive and has significantly more room between the

 homes.31 Additionally, the original buyer of the Rapps’ home chose a builder

 option that placed the home on the building restriction line necessitating a variance

 if the Rapps wanted to construct the porch.32 Further, the Board noted that there is

 an expectation of uniform construction in communities such as the Villages of

 Long Creek which would be disrupted by the Rapps’ proposed porch.33 Finally,

 the Board found that the balance of harms test favored denial so as to allow the

 community’s continued use and enjoyment of the shared resource – the dedicated

 open space – which is of significant value to the community.34

                    III.   THE PARTIES CONTENTIONS




29
   Pets.’ Op. Br. at 5, D.I. 13.
30
   Board of Adjustment Notice of Decision, at 4, (Date of Decision: July 22, 2021,
Date filed: Nov. 4, 2021).
31
   Id.
32
   Id.
33
   Id.
34
   Id.

                                          6
      The Rapps claim that the Board violated their constitutional right to due

 process in a variety of ways, the denial of the variance constituted an

 unconstitutional taking of their property, the Board made several errors of law and

 fact when reaching its conclusion, and the Board’s decision was not supported by

 substantial record evidence.35 The Board contends that the Rapps received due

 process, no unconstitutional taking took place, and the Boards decision was

 supported by substantial evidence and free from legal and factual errors.36

                       IV.    STANDARD OF REVIEW

      This Court reviews the Board’s decision for errors of law and determines

 whether substantial evidence exists to support the Board’s conclusions.37 The

 Court “will not weigh the evidence, determine questions of credibility, or make

 [its] own factual findings.”38 Substantial evidence is “such relevant evidence as a

 reasonable mind might accept as adequate to support a conclusion.”39 Further, the

 evidence is “more than a scintilla but less than a preponderance.”40

                              V.     DISCUSSION

A.    The Due Process Claims.


35
   Pets.’ Op. Br., D.I. 13
36
   Resp.’s Ans. Br., D.I. 16.
37
   Bd. of Adjustment of Sussex Cty. v. Verleysen, 36 A.3d 326, 329 (Del. 2012).
38
   Id.
39 Snyder v. New Castle Cty., 135 A.3d 763, 2 (Del. 2016) (citing Olney v. Cooch,
425 A.2d 610, 614 (Del. 1981)).
40
   Id.

                                         7
       The Rapp’s first claim that they did not receive due process. They present

multiple claims alleging unconstitutional due process violations in the manner in

which the hearing was held. None establishes a violation of due process. First, they

claim that the Board failed to return a decision within the required twenty days of

the hearing. The Board announced its decision on July 22, 2021 but did not file a

written decision until November 4, 2021. While the Board’s Rules of Procedure do

specify this time limit, that direction is not mandatory.41 The Rapps have not

demonstrated any prejudice, harm, or adverse effect they suffered as a result of the

delay in the written decision.

      Next, the Rapps argue the Board failed to give them proper notice of the

Board’s time limits and deprived them of a meaningful and effective opportunity to

present and defend their application.42 The records shows otherwise. First, the

Rapps did not object to the time limits put in place at the beginning of the hearing,

nor did they request a modification.43 Further, when the Rapps’ representative –

there son Stephen - was asked if any additional comments were needed, he said,

“I’m pretty good if, -- unless there’s any questions.”44 The Court deems any



41
   See Pitts v. White, 111 A.2d 217, 218-19 (Del. 1955) (Consider time requirement
as directory rather than mandatory unless it will have an adverse effect upon one of
the parties.).
42
   Pets.’ Op. Br., at 10, D.I. 13.
43
   Id, Ex. 7, at 6.
44
   Id., at 26.

                                         8
objection to the time limits on their presentation waived. The virtual nature of the

meeting was authorized by statute.45 Neither the Rapps nor their son objected to the

hearing being held this way and none of them ever advised the Board that the elder

Rapps were having technical issues.46 Finally, at the close of public comment

period, the Rapps were offered an opportunity to rebut any testimony presented in

opposition to their application.47

      The remaining due process claims allege that the Rapps were denied a fair and

meaningful proceeding by an impartial and disinterested tribunal. They argue that

because the Board Chairman stated, “[w]e are the Community” during the

proceeding, the Board was asserting a vested interest in the outcome of the hearing.48

The Rapps read too much into this comment. None of the Board members had any

personal, financial, or other interest in the outcome of the application.49 The record

demonstrates that the Board acted in a neutral manner when deliberating and

deciding the application.50 The Rapps’ complaints concerning the Board’s conduct

are not supported by any evidence in the record, nor does the record support their

assertion that the Chairman exerted undue influence over other Board members. The


45
   29 Del. C. § 10006A.
46
   Pets.’ Op. Br., at 4, D.I. 13.
47
   Id., at 9.
48
   Id., at 12.
49
   Harvey v. Zoning Bd. Of Adjustment of Odessa, 2000 WL 33111028, at *4 (Del.
Super. Ct. Nov. 27, 2000), aff’d, 781 A.2d 697 (Del. 2001).
50
   Pets.’ Op. Br., Ex. 7, D.I. 13.

                                          9
Board properly weighed evidence presented to it and reached a conclusion based on

that evidence under the appropriate legal standard. The Board did not violate the

Rapps’ due process rights.

B.   The Unconstitutional Taking Claim.

      The next claim the Rapps make is that the Board’s denial of the variance

application was an unconstitutional taking of their property.51 Specifically, they

claim the Board effected a regulatory taking. A regulatory taking occurs when a

regulation imposed by the government places such a burden on the landowner’s use

of his or her property that the government has in affect “taken” the landowner’s

property.52 The prohibition on the Rapps proposed building intrusion into the 25-

foot setback area in no way amounts to the government taking the Rapps’ property.

The Board’s denial of the variance application did not amount to an unconstitutional

regulatory taking of the Rapp’s property.

      The Rapps also contend in their unconstitutional taking claim that the Board

denied every resident of the Villages of Long Creek their “deeded property right: (i)

to be represented by their duly elected Board of Directors and ARC members; and

(ii) to determine the character of their community.”53 They base this argument on

the tentative approval they received from the Board of Directors and ARC for their


51
   Id., at 17.
52
   Pennsylvania Coal Co. v Mahon, 260 US 393 (1922).
53
   Pets.’ Op. Br., at 23, D.I. 13.

                                         10
project. The Rapps are wrong. The Board is not bound by the recommendations of

the Board of Directors or ARC, which were contingent on approval by the Board

anyway.    To hold otherwise would result in the improper delegation of the

responsibilities of the Board to the boards of directors and architectural review

committees of individual communities.

C.   The Legal and Factual Error Claim.

     New Castle County’s Board of Adjustment receives its jurisdiction over

variance claims from 9 Del. C. § 1313, which describes the standard by which the

Board reviews an application for a dimensional variance.54 That statute empowers

the Board to consider variances from regulations that will not be contrary to the

public interest where, because of special conditions or exceptional situations, a

literal interpretation of the regulation would result in “unnecessary hardship or

exceptional practical difficulties” to the property owner.55 In Board of Adjustment

of New Castle County v. Kwik-Check Realty, Inc., the Delaware Supreme Court held

that area variances may be granted upon a showing of “exceptional practical

difficulty.”56 When analyzing the “exceptional practical difficulty” test, the Board

considers four factors:



54
   9 Del C. § 1313(a)(3).
55
   Id.
56
   Bd. of Adjustment of New Castle Cty. v. Kwik-Check Realty, Inc., 389 A.2d 1289
(Del. 1978).

                                        11
             The Board should take into consideration the nature of the
             zone in which the property lies, the character of the
             immediate vicinity and the uses contained therein,
             whether, if the restriction upon the applicant’s property
             were removed, such removal would seriously affect such
             neighboring property and uses; whether, if the restriction
             is not removed, the restriction would create unnecessary
             hardship or exceptional practical difficulty for the owner
             in relation to his efforts to make normal improvements in
             the character of that use of the property which is permitted
             use under the use provisions of the ordinance.57

Additionally, McLaughlin v. Bd. of Adjustment of New Castle County, directs the

Board to “weigh the potential harm to the neighboring properties by granting the

variance against the potential harm to the property owner by denying it.”58

      Any person aggrieved by a decision of the Board may present a petition to this

Court within 30 days after the filing of the decision alleging that the Board’s decision

was illegal in whole or in part.59 The Court may allow a writ of certiorari to be

directed to the Board.60 Upon return of the writ, the Court may reverse or affirm,

wholly or in part, or modify the decision brought up for review.61

      The Court finds the Board applied the proper legal standard. In its Notice of

Decision, the Board expressly identified the statutory standard as well as the four-

pronged Kwik-Check analysis and McLaughlin’s balance of harms test as the legal


57
   Id.
58
   984 A.2d 1190, 1192-93 (Del. 2009).
59
   9 Del. C. §1314(a).
60
   9 Del. C. 1314(b).
61
   9 Del. C. § 1314(f).

                                          12
standards it was applying.62 In their brief, the Rapps extract comments various

Board members made during the Board’s deliberations to argue that the Board

misapplied the applicable legal standards. Both Kwik-Check and McLaughlin direct

the Board to consider certain factors in determining whether a literal interpretation

of the regulation would result in “unnecessary hardship or exceptional practical

difficulties.” It is important to understand, however, that neither case mandates how

much weight the Board must afford to any one of those factors or how they should

be balanced. It is apparent to the Court that a fair assessment of the Board’s

deliberations reflects that the Board did consider the requisite factors in reaching its

decision.63 It is also apparent to the Court that the Board applied the appropriate

legal standard. As the Chairman explained prior to the Board voting:

             MR. CHAIRMAN: Yeah. It’s a mandatory standard
             [exceptional practical difficulty] under the quick check
             [sic] standard. And where it is absent, as we all seem to
             agree is the case here, that leads us to a hardship analysis.
             And it is not a sufficient hardship that you just don’t get
             what you want.

                             *              *             *

             MR. CHAIRMAN: Right. And when you discuss balance
             of harms, what you’re talking about is the effect on the
             Applicant versus the effect on the community, right?64



62
   Board of Adjustment Notice of Decision at, 1.
63
   Tr. Board of Adjustment Public Hearing – 7-22-21, at 54-78.
64
   Id. at 77.

                                          13
In the end, after considering the Kwik-Check and McLaughlin factors, the Board

determined to deny the application.65 The Court concludes that the Board’s decision

was free of legal error.

      The Rapps allege that the Board’s Chairman make a factual error in describing

them as the original owners. In the Court’s view, the Rapps have misinterpreted the

Chairman’s comment. Nevertheless, that claimed error does not appear to have

factored into the Board’s deliberations, does not appear in the Board’s written

decision, and is de minimus at most. Whether the Rapps originally selected the

particular model home with the set-back requirement or later purchased that model

with the same set-back is analytically irrelevant.

D.    The Lack of Substantial Evidence Claim.

      Lastly, the Rapps claim that the Board’s decision was not supported by

substantial evidence. The Court disagrees. The burden of persuasion is on the Rapps

to convince the Court that Board’s decision should be overturned.66 The Court gives

deference to the “experience and specialized competence of the Board.”67

Substantial evidence exists in the record to support the Board’s decision if that

evidence is such that the Board could fairly and reasonably reach the conclusion it


65
   Id.
66
   Mellow v. Board of Adjustment, 565 A.2d 947, 954 (Del. Super. 1988), aff’d, 567
A.2d 422 (Del. 1989).
67
   Holowka v. New Castle County Bd. of Adjustment, 2003 WL 21001026 at *4
(Del. Super. Apr. 15, 2003).

                                          14
did.68 The Court reviews the entire record to determine if there was sufficient

evidence upon which the Board could have based its decision, not whether it

sufficiently addressed the legal standards.69

      In reaching its decision, the Board first determined that open land behind the

property is intended to be used as open space.70 This zoning scheme would be

negatively affected if the variance were permitted and would likely create a

precedent for other homeowners to apply for and receive variances from building set

back restrictions on their properties. Second, Board considered the character of the

immediate vicinity. The public testimony showed the Board properly distinguished

the Rapps’ property from the property they alleged to be analogous at 83 Devalinder

Drive.71 The testimony described 83 Devalinder Drive as a property on a curve, with

the roadway at an angle to the adjacent houses, and the screened-in porch having

much less impact on the views from the neighboring properties.72 The Rapps’

proposed setback intrudes more on the views of the community. Finally, when

weighing the potential harm to other property owners compared to the potential harm

to the Rapps if the variance were denied, the Board determined the potential harm


68
   Mellow v. Board of Adjustment, 565 A.2d 947, 954 (Del. Super. 1988), aff’d, 567
A.2d 422 (Del. 1989).
69
   Dexter v. New Castle County Bd. Of Adjustment, 1996 WL 658861 at *3 (Del.
Super. Sept. 17, 1996).
70
   Resp.’s Ans. Br., at 2, D.I. 16; Pets.’ Op. Br., Ex. 4, D.I. 13.
71
   Resp.’s Ans. Br., at 4, D.I. 16; Pets.’ Op. Br., Ex. 4, D.I. 13.
72
   Id.

                                          15
to other individuals’ use of their properties and hinderance to their views outweighed

any potential harm to the Rapps.73

                                     VI.   CONCLUSION

         The Court finds that there is substantial evidence to support the Board’s

decision, and that decision is free from legal error. Therefore, the decision of the

Board is AFFRIMED.

IT IS SO ORDERED.




                                                      /s/ Ferris W. Wharton
                                                      Ferris W. Wharton, Judge




73
     Pets.’ Op. Br. at 5, D.I. 13.

                                             16